TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 17, 2014



                                      NO. 03-14-00201-CR


                             Christopher Sterling Sims, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
    AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE FIELD




This is an appeal from the order denying appellant’s motion for post-conviction forensic DNA

testing entered by the trial court. The Court’s opinion and judgment dated June 12, 2014 are

withdrawn. Having reviewed the record and the parties’ arguments, the Court holds that there

was no reversible error in the trial court’s order. Therefore, the Court affirms the order. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.